Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The much lower recited water vapor transmission of 0.32 grams water vapor/100 square inch/24 hours at 100 degrees F and 90% relative humidity lacks original disclosure to warrant its significance of the lower newly claimed limit or that the claimed water vapor transmission was previously achieved. This new particular limit is considered new matter in claims 21, 33 and 38. This indicates that such is new relative to this application and accordingly the present application is not a continuation of its parent application as claimed.  
The much lower recited water vapor transmission of 0.065 grams water vapor/100 square inch/24 hours at 100 degrees F and 90% relative humidity lacks original disclosure to warrant its significance of the lower newly claimed limit or that the 
The references made to a “metalized polymer” in claims 27, 29 and 37 as part of the vapor barrier layer lacks apparent description in the parent application and appears to indicate that such is new relative to this application and accordingly the present application is not a continuation of its parent application as claimed.  

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed metalized polymer relative to the vapor barrier layer lacks description in the specification. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 21-28, 33 and 38 are finally rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a vapor transmission rate of less than 2 grams water vapor /100 square inches/24 hours at 38 degrees C and 90% humidity, does not reasonably provide enablement for less than 0.32 grams water vapor /100 square 

Claims 28, 39 and 40 are finally rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a vapor transmission rate of less than 2 grams water vapor /100 square inches/24 hours at 38 degrees C and 90% humidity, does not reasonably provide enablement for less than 0.065 grams water vapor /100 square inches/24 hours at 100 degrees F and 90% humidity. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to provide the invention commensurate in scope with these claims. The now claimed particular lower vapor transmission rate was not disclosed to have been achieved and as such is considered new matter. In addition the reference to “100 degrees F” is not the same as the previously relied on “38 degrees C” and is also new matter.   

Claims 34-39 are finally rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a vapor transmission rate of less than 2 grams 

Applicant’s arguments with respect to claims 21-28 and 33-40 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The added subject matter made in this amendment sets forth new matter by setting forth new particular limits not previously particularly disclosed, as described in detail above. . 
The status of this application as a continuation appears in question due to the new matter and the reference to a metalized polymer set forth in claims 27, 29-33 and 37. 

Claims 29-32 are allowable. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG